Citation Nr: 0930479	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 13, 1968, to 
December 12, 1969.  He also had other service of 2 years and 
9 days, including a period of active duty for training from 
August 7, 1966, to December 22, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Statements of the case were issued in 2008 relating to claims 
of entitlement to service connection for chloracne and 
entitlement to a higher rating for service-connected 
posttraumatic stress disorder; however, no substantive 
appeals were thereafter filed.  By a July 2009 decision, the 
RO deferred consideration of a claim for a total rating based 
on individual unemployability.  This issue is referred to the 
agency of original jurisdiction (AOJ) for further development 
and action as deemed appropriate.  

(The issue of service connection for hypertension and the 
underlying issue of service connection for hearing loss are 
addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a November 1988 rating decision, the RO denied a claim 
of service connection for hearing loss; the Veteran did not 
appeal.

2.  The evidence related to the Veteran's hearing loss claim, 
received since the November 1988 rating decision, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.




CONCLUSION OF LAW

A November 1988 decision denying a claim of service 
connection for hearing loss is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The Veteran was denied service connection for hearing loss in 
November 1988.  The claim was denied because the evidence of 
record did not show that the Veteran's pre-existing right ear 
hearing loss was permanently aggravated during service and 
that the Veteran did not have left ear hearing loss at the 
time of a VA examination.  The Veteran did not appeal that 
decision.  The Veteran applied to have his claim reopened in 
correspondence received in October 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the November 
1998 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
military service ending in December 1969, and a VA 
audiological examination in September 1988.  His STRs show 
that he had pre-existing right ear hearing loss and 
progressive left ear hearing loss in service.  His separation 
examination in November 1969 showed normal hearing 
bilaterally.  The September 1988 examination indicated 
moderate to moderately severe sensorineural hearing loss in 
the right ear and hearing within normal limits in the left 
ear.  

The relevant evidence received since the November 1988 denial 
consists of VA and private medical records, including a 
private audiological evaluation in April 2004 and a VA 
audiological examination in July 2005.  The private 
evaluation shows that the Veteran has asymmetric 
sensorineural hearing loss.  The VA examination reveals that 
the Veteran had moderately severe to severe sensorineural 
hearing loss in the right ear and a mild to moderate 
sensorineural hearing loss in the left ear.  Although the VA 
examiner specifically opined that hearing loss was not due to 
military service, she noted that, if the Veteran's report of 
right ear tinnitus was accurate, at least some of his right 
ear tinnitus is as likely as not the result of military 
service.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
left ear hearing loss claim, namely, evidence of a current 
disability, the Board finds that it is both new and material.  
As for the right ear, the Board specifically notes the 2005 
examiner's comment about the likelihood that tinnitus on the 
right side could be related to military service.  Because 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of a coexisting 
hearing loss, see, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), 
and because the comment by the examiner sheds greater light 
on the etiology of the Veteran's right ear hearing loss, the 
Board finds that such evidence is new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for hearing loss, and the application to reopen will 
therefore be granted.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened; to this limited extent, the appeal 
of this issue is granted.


REMAND

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
the underlying claim of service connection for hearing loss.  
This is so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A review of the record indicates that in January 2009 the 
Veteran was awarded disability benefits from the Railroad 
Retirement Board.  The record does not indicate what 
disability, or disabilities, the award was based on.  The RO 
requested the Veteran's records from the Railroad Retirement 
Board in July 2009 and nothing in the claims file indicates 
that those records have yet been received.  Because any 
records held by the Railroad Retirement Board could have a 
direct bearing on the issues on appeal, the Board will remand 
so that any available records may be considered in order to 
ensure that the Veteran receives the due process to which he 
is entitled.  

Additionally, in light of the Veteran's claim for service 
connection for hearing loss being reopened, the Board finds 
that another VA examination is warranted.  As noted above, a 
private audiological evaluation dated in April 2004 and a VA 
audiological examination in July 2005 show that the Veteran 
has current bilateral hearing loss.  Although the 2005 
examiner indicated that hearing loss was not due to military 
service, the examiner also pointed to exposure to artillery 
noise during service and opined that part of the Veteran's 
tinnitus in the right ear was as likely as not related to 
military service.  Given the medical principles enunciated 
above, this raises the question of whether any part of the 
Veteran's right ear hearing loss or the now-shown left ear 
loss may also be attributed to artillery noise exposure.  
Accordingly, the Board finds that a new VA audiological 
examination is warranted.  

As for the claim of service connection for hypertension, the 
Board notes that a June 2005 VA examiner commented on the 
likelihood that hypertension was caused by service-connected 
diabetes, but did not provide an opinion on whether 
hypertension had been made chronically worse by the diabetes.  
In order to obtain such an opinion, further development is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
underlying claims for service connection; 
(2) that VA will seek to provide; and 
(3) that the claimant is expected to 
provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The notice to the Veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, supra.  

2.  Secure any additional records the 
Veteran may have identified and the 
Veteran's railroad disability records.  
Document any failure to obtain such 
records.

3.  The Veteran should be scheduled for a 
VA audiological examination to assess 
whether his hearing loss is related to 
his military service.  For his right ear, 
the examiner should assess whether a pre-
existing hearing loss worsened during 
active service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his hearing loss is related 
to his military service, including 
whether his right ear hearing loss 
underwent a worsening beyond natural 
progression during his active service.  
The examiner should specifically comment 
on whether any part of the currently 
shown hearing loss (right or left ear) 
can be attributed to the artillery noise 
exposure the Veteran experienced in 
service.  The examiner should review the 
claims file, including a copy of this 
remand.  

The Veteran should also be scheduled for 
an examination to determine whether 
diabetes has caused any worsening of the 
Veteran's hypertension.  The medical 
probabilities of any worsening of 
hypertension by diabetes should be 
stated.  A detailed explanation for the 
examiner's opinion should be provided.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, may 
result in a denial of his claim.  See 38 
C.F.R. § 3.655 (2008).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the service 
connection issues in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


